If the question intended to be transferred is whether the plaintiff is entitled to a jury trial, the answer is yes, that right is given him by statute. P. S., c. 68, s. 10; Laws 1897, c. 13. But if the question is the measure of his damages, *Page 276 
the answer is that he can recover no more than the commissioners awarded him, if the agreed case contains all the evidence bearing on that question, for this case cannot be distinguished from Walker v. Manchester,58 N.H. 438.
Case discharged.
All concurred.